Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00598-CV

                 CHARLES LI AND FENG YANG, Appellants

                                         V.
          NUITH IRERI NUNEZ AND MARIO S. BASIL, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-57390

                          MEMORANDUM OPINION

      This appeal is from an order signed September 18, 2021. The clerk’s record
was filed January 20, 2022. No reporter’s record was taken. No brief was filed.

      On March 8, 2020, this court issued an order stating that unless appellants
filed a brief on or before April 7, 2022, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. We dismiss the appeal.
                                      PER CURIAM


Panel consists of Justices Wise, Poissant, and Wilson.




                                         2